ULE

ApPELLATE No. 07-14-00436-cR MAR 18 7’-"’“
TRIAL couRT No. 002-820802014

KENNETH ALLEN TARRILLION IN THE COU§§¢\R;Q EOSL;%T(EALS
APPELLANT `

coLLlN AT LAW NO. 2 OF

COUNTY

    
 

CoLLlN CoUNTY, TEXAs,

vs. '

THE STATE oF TEXAS, APPELLEE

NOT|CE OF HEAR|NG

BARNETT WALKER, PRElelNG

On February 20, 2015, this court received communication from the Court of Appeals for the
Seventh District of Texas at Amarillo. This defendant Was convicted on October 23, 2014, of having
committed the offense of Assault on November 17, 20l3. This court has been ordered to conduct a
hearing to determine:

0 Whether he desires to prosecute his appeal;

0 Whether he is indigent; and,

0 whether appellant is entitled to have the clerk’s and reporter’s records furnished Without charge; and
.

What orders, if any, should be entered to assure the filing of appropriate notices and documentatioin
to dismiss appellant’s appeal if appelland does not desire to prosecute this appeal, or, if appellant
desired to prosecute the appeal, to assure that the clerk’s and reporter’s records Will be filed promptly
and that the appeal Will be diligently pursued.

Therefore, Kenneth Allen Tarrillion is ordered to appear in this trial court on March 20, 2015, at
9:00 a.m. and provide answers so findings and conclusions can be made regarding the above questions

This notice is ordered mailed or delivered to the following:

|] Court of Appeals; Seventh District of Texas at Amarillo, 501 South Fillmore #2A, Amarillo TX
79101

l] John Rolater; Oftice of the Criminal District Attorney; 2100 Bloomdale Road, McKinney TX
75071

Kenneth Allen Tarrillion, 2017 Steamboat Spring, Garland TX 75 044

 

Date signed:` March 9, 2015 MM¢% %;7\

BARNETT WALKER

NOT|CE OF HEAR|NG FOR NO BRIEF Rec. No. <